ON REHEARING

                           UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-7750


ANDREW D. WENMOTH,

               Plaintiff - Appellant,

          v.

OVID   WESLEY   DUNCAN,  JR.,   Librarian;  LARRY  MCBRIDE,
Correctional Officer II; KENNY AIKENS, Correctional Hearing
Officer; DIANA ROBIN MILLER, Associate Warden of Programs;
TERESA WAID, Warden; JIM RUBENSTEIN, Commissioner; CHARLENE
SOTAK, Inmate Grievance Coordinator,

               Defendants - Appellees.




                           No. 09-7826


ANDREW D. WENMOTH,

               Plaintiff - Appellant,

          v.

OVID   WESLEY   DUNCAN,  JR.,   Librarian;  LARRY  MCBRIDE,
Correctional Officer II; KENNY AIKENS, Correctional Hearing
Officer; DIANA ROBIN MILLER, Associate Warden of Programs;
TERESA WAID, Warden; JIM RUBENSTEIN, Commissioner; CHARLENE
SOTAK, Inmate Grievance Coordinator,

               Defendants - Appellees.
                            No. 10-6073


ANDREW D. WENMOTH,

                Plaintiff - Appellant,

          v.

OVID   WESLEY   DUNCAN,  JR.,   Librarian;  LARRY  MCBRIDE,
Correctional Officer II; KENNY AIKENS, Correctional Hearing
Officer; DIANA ROBIN MILLER, Associate Warden of Programs;
TERESA WAID, Warden; JIM RUBENSTEIN, Commissioner; CHARLENE
SOTAK, Inmate Grievance Coordinator,

                Defendants - Appellees.



Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00182-JPB-JSK)


Submitted:   May 13, 2010                     Decided:   June 9, 2010


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew D. Wenmoth, Appellant Pro Se. Thomas E. Buck, April Joy
Wheeler, BAILEY & WYANT, PLLC, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           In     these   consolidated         appeals,   Andrew      D.   Wenmoth

appeals the district court’s orders accepting the recommendation

of the magistrate judge and denying relief on his 42 U.S.C.

§ 1983 (2006) complaint.          We have reviewed the record and find

no reversible error.       Accordingly, we deny Wenmoth’s motion for

appointment of counsel and affirm for the reasons stated by the

district court.       Wenmoth v. Duncan, No. 3:08-cv-00182-JPB-JSK

(N.D. W. Va. Aug. 26, 2009 & Dec. 18, 2009).                   We dispense with

oral   argument    because      the    facts    and   legal    contentions     are

adequately    presented    in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3